Citation Nr: 1134751	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for sleep apnea has been received.  

2.  Whether new and material evidence to reopen a claim of entitlement to service connection for varicose veins has been received.  

3.  Whether new and material evidence to reopen a claim of entitlement to service connection for bipolar disorder, schizoaffective disorder and posttraumatic stress disorder (PTSD) has been received.  

4.  Entitlement to service connection for residuals of a right hand fracture.

5.  Entitlement to service connection for residuals of a right foot fracture.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty for training (ADT) from October 1982 to May 1983, when he was discharged for unsatisfactory performance.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of his testimony is of record.  

Although the RO framed the issue on appeal as being limited to posttraumatic stress disorder (PTSD), the Board has recharacterized the issue to comport with the holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

FINDINGS OF FACT

1.  In a January 2007 decision the Board denied service connection for a psychiatric disorder, to include bipolar disorder, schizoaffective disorder and PTSD; the same decision denied service connection for sleep apnea and varicose veins.

2.  Evidence received since January 2007 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims for service connection for sleep apnea, varicose veins, and/or a psychiatric disorder. 

3.  The competent evidence does not show that the Veteran has any current residuals of a right hand fracture.  

4.  The competent evidence does not show that the Veteran's residuals of a right foot fracture had their onset in service or within one year thereafter, or that they are otherwise related to any incident of service.  


CONCLUSIONS OF LAW

1.  The January 2007 Board decision that denied service connection for a psychiatric disorder, sleep apnea and varicose veins is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for sleep apnea, varicose veins, and a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for residuals of a right hand fracture are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for residuals of a right foot fracture are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, with respect to the claims to reopen, the Board acknowledges that complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued in November 2010, and the claims were thereafter readjudicated in May 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the claims for service connection, the Veteran was sent a letter in July 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  In this regard, all available private medical records have been associated with the claims file and the Veteran has been properly notified of those records that VA has been unable to obtain, in accordance with 38 C.F.R. § 3.159(e).  Moreover, during the Board hearing, the Veteran's representative indicated that there were no outstanding records pertinent to the claims to reopen.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Although an examination or opinion was not obtained in connection with the Veteran's service connection claims, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claims, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) . 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran's disabilities may be associated with his active duty for training.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by the veteran of a causal connection between the disability and service).  As will be seen below, he has not brought forth evidence suggestive of a causal connection between either of the claimed disabilities and service. Further, the evidence fails to show treatment or complaints referable to a fracture of the right hand or right foot in service, the injuries which are the bases of his claims.  There is also no post-service treatment for his right foot until many years after separation from service, no post-service treatment for his right hand, and no persuasive showing of continuity of symptomatology in the interim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims to Reopen

A finally adjudicated claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran's claims of entitlement to service connection for sleep apnea and varicose veins were originally denied by the RO as not well grounded in an August 2000 rating decision and later denied in a February 2003 rating decision pursuant to the VCAA.  The claims were denied by the Board in a January 2007 decision.  This decision was final when issued.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  The bases of the denial were that there was no competent evidence that the sleep apnea was related to service, and there was no competent evidence of current varicose veins.

Although numerous VA and private medical records have been added to the claims file since the January 2007 denial, none of the evidence presents new findings as to the onset or etiology of the sleep apnea, or shows a current diagnosis of varicose veins.  Moreover, the Veteran has not set forth any specific argument for either disorder.  As such, the evidence does not help to establish that either sleep apnea or varicose veins had its onset in or is related to service.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for sleep apnea and varicose veins.  Accordingly, the claims must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of entitlement to service connection for a psychiatric disorder was originally denied by the RO in a May 1994 rating decision and denied by the Board in a September 1999 decision.  He attempted to reopen his claim on two occasions.  The Board last denied his claim, to include bipolar disorder, paranoid schizophrenia, and PTSD, in a January 2007 decision, which reopened the p previously-denied claim and determined on the merits that the Veteran's claimed psychiatric disorder, existed prior to active duty for training and did not undergo an increase during such service.

The Veteran appealed the Board's decision to the Court.  In an April 2009 memorandum decision, the Court affirmed the Board's decision with respect to the claim to reopen the claim of entitlement to service connection for a psychiatric disorder [dismissing the appeal with respect to the other claims].  

Although numerous VA and private medical records have been added to the claims file since the January 2007 denial, none of the evidence presents new findings as to any aggravation of the Veteran's psychiatric disorder during service, or shows a current diagnosis of PTSD.  Moreover, the Veteran has not set forth any specific arguments.  As such, the evidence does not help to establish that his pre-existing psychiatric disorder underwent an increase during service or that he has PTSD related to an in-service stressful event.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  Accordingly, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he fractured his right hand and right foot during active duty for training.  During his Board hearing, he testified that he could not recall how he injured his right hand and that he had chipped a bone in his right foot in service and suffered an exacerbation of the injury after service.  However, he has not been able to provide any more details as to the nature of the injuries.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis of a fracture of either the right hand or right foot.  Other than the scars from a bone graft performed prior to service entry, his separation examination report reflects a normal clinical evaluation of both upper and lower extremities, including the feet.

The post-service medical records reflect no complaint, finding, or diagnosis of a fracture of the right hand.  Further, examinations of the extremities have been normal.  There is simply no objective evidence of any current residuals of a right hand fracture.  Thus, the competent evidence does not show that the Veteran has any current residuals of a right hand fracture.  Moreover, there is no competent evidence establishing a link between any current residuals to service.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no right hand disability that can be related to service, the claim of entitlement to service connection for residuals of a right hand fracture must be denied. 

The Board acknowledges the Veteran's assertion that he has had problems with his right hand since service.  The Board notes that he is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, the medical evidence fails to show that he has any current residuals of a right hand fracture.  

With respect to the residuals of a right foot fracture, the post-service medical records reflect that the Veteran fractured his right ankle in February 2010, many years after discharge from service.  They further reflect that he now has resultant degenerative disease in that ankle.  Thus, the record shows that his current residuals are due to a post-service injury.  There is no competent evidence establishing a link between the current residuals to service.  Given the above, the competent evidence does not show that the Veteran's residuals of a right foot fracture had their onset in service or within one year thereafter, or that they are otherwise related to any incident of service.  Accordingly, the claim must be denied.

The Board acknowledges the Veteran's assertion that he has had problems with his right foot since service.  The Board reiterates that he is competent to give evidence about observable symptoms such as pain.  Layno, 6 Vet. App. 465.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous pain in the right foot since active duty for training, he is not found to be credible.  Again, his discharge examination report reflects normal lower extremities, including the feet.  There is no medical evidence of a right foot disability after discharge until February 2010.  Lastly, if he had experienced right foot problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in June 2007.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current right foot disability to service.

In sum, service connection for residuals of a right hand fracture and residuals of a right foot fracture is denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for sleep apnea is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for varicose veins is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and PTSD, is denied.

Service connection for residuals of a right hand fracture is denied.

Service connection for residuals of a right foot fracture is denied.



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


